Citation Nr: 1045694	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  07-06 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for bilateral 
hearing loss.   
 
2.  Entitlement to an increase in a 10 percent rating for 
residuals of cancer of the larynx.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from June 1963 to June 1967.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from June 2005 and September 2006 RO rating decisions.  
The June 2005 RO decision, in pertinent part, determined that new 
and material evidence had not been received to reopen a claim for 
entitlement to service connection for bilateral hearing loss.  

The September 2006 RO decision, following the expiration of a 100 
percent rating, assigned a 10 percent rating for the Veteran's 
residuals of cancer of the larynx, effective December 1, 2006.  
The Board observes that the Veteran has not specifically argued 
as to the propriety of the reduction.  Rather, his contentions 
essentially pertain to the evaluation of the severity of his 
condition since December 1, 2006.  By this decision, the RO also 
denied service connection for post-traumatic stress disorder 
(PTSD).  

A September 2007 RO decision granted service connection and a 10 
percent rating for PTSD, effective October 11, 2006.  Therefore, 
that issue is no longer on appeal.  

The Board observes that the Veteran filed a notice of 
disagreement in November 2007 as to the 10 percent rating 
assigned for his service-connected PTSD pursuant to the September 
2007 RO decision (noted above).  A February 2008 RO decision 
increased the rating for the Veteran's service-connected PTSD to 
30 percent, and granted an earlier effective date of December 5, 
2005.  A statement of the case was issued in February 2008. The 
record does not reflect that a timely substantive appeal has been 
submitted as to that issue.  Thus, the Board does not have 
jurisdiction over that claim. 38 C.F.R. §§ 20.200, 20.202, 
20.302.  

The present Board decision addresses the issue of whether 
new and material evidence has been received to reopen a 
claim for entitlement to service connection for bilateral 
hearing loss.  The issue of the merits of the claim for 
entitlement to service connection for bilateral hearing 
loss, as well as the issue of entitlement to an increase 
in a 10 percent rating for residuals of cancer of the 
larynx, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for a bilateral hearing in 
February 1982, and the Veteran did not appeal.  

2.  Evidence submitted since then includes some evidence which is 
not cumulative or redundant, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The February 1982 RO decision that denied entitlement to 
service connection for bilateral hearing loss is final.  38 
U.S.C.A. § 7105 (West 2002).  

2.  New and material evidence has been received to reopen a claim 
for entitlement to service connection for bilateral hearing loss.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The notice requirements of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
and 5126 (West 2002) require VA to notify the veteran of any 
evidence that is necessary to substantiate all elements of his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. 
App. 1 (2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In light of the favorable determination with respect to whether 
new and material evidence has been received to reopen a claim for 
entitlement to service connection for bilateral hearing loss, and 
the need to remand for additional information with regard to the 
merits of the issue, no further discussion of VCAA compliance is 
needed at this time.  

Analysis

A decision of the RO becomes final and is not subject to revision 
on the same factual basis unless a notice of disagreement is 
filed within one year of the notice of decision.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103.  If a claim of entitlement to 
service connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only if 
new and material evidence is presented with respect to that 
claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2006).  

In determining if new and material evidence has been submitted, 
the evidence is generally presumed to be credible.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999) (per curium).  In 
addition, all of the evidence received since the last final 
disallowance shall be considered in making the determination.  
See Evans v. Brown, 9 Vet. App. 273, 283 (1996).

The RO denied service connection for bilateral hearing loss in 
February 1982.  The February 1982 RO decision was not appealed 
and is considered final.  38 U.S.C.A. § 7105.  

The evidence considered at the time of the February 1982 RO 
decision included the Veteran's service treatment records; post-
service private treatment records; VA examination reports; and 
the Veteran's own statements.  The RO denied service connection 
for bilateral hearing loss on the basis that such condition 
existed prior to the Veteran's period of service.  The RO noted 
that the Veteran's May 1963 enlistment examination report showed 
the presence of bilateral hearing loss.  The RO indicated that 
there was no significant shift in the Veteran's hearing levels 
shown at the time of the March 1967 separation examination 
report, with the exception of a 2000 Hertz improvement in his 
right ear.  The RO reported that a January 1982 VA audiological 
examination report showed some increase in the Veteran's hearing 
level since the examinations performed during his period of 
service.  The RO further noted that the January 1982 VA 
audiological examination report showed bilateral high frequency 
hearing loss, with a little greater loss on the left.  

The Board observes that the February 1982 RO decision indicated 
that the May 1963 enlistment examination report showed the 
presence of bilateral hearing loss and that there was no 
significant shift in the Veteran's hearing levels shown at the 
time of the March 1967 separation examination report, with the 
exception of a 2000 Hertz improvement in his right ear.  The 
Board observes, however, that the March 1967 separation 
examination report did actually show slightly decreased hearing 
acuity in the Veteran's left ear at 4000 Hertz.  Additionally, 
the May 1963 objective enlistment examination report did not 
include pure tone thresholds at 3000 Hertz for the Veteran's 
right ear and left ear.  

The Board notes that the Veteran's service treatment records 
indicate that at the time of the May 1963 enlistment examination, 
no defects were noted with respect to his ears, and an 
audiological evaluation showed pure tone thresholds in the 
Veteran's right ear of 15 (30), 25 (35), 30 (40), and 60 (65) 
decibels at 500, 1000, 2000, and 4000 Hertz.  As to his left ear, 
pure tone thresholds were 25 (40), 15 (25), 40 (50), and 60 (65) 
decibels at the same frequencies.  An undated physical profile 
serial report noted that the Veteran had defective auditory 
acuity and that the condition was permanent.  The March 1967 
separation examination report indicated that the Veteran had no 
ear defects.  An audiological evaluation showed pure tone 
thresholds in the Veteran's right ear of 0 (15), 0 (10), 0 (10), 
40 (50), and 60 (65) decibels at 500, 1000, 2000, 3000, and 4000 
Hertz.  As to his left ear, pure tone thresholds were 5 (20), 0 
(10), 35 (45), 55 (65), and 65 (70) at the same frequencies.  
(NOTE: Prior to November 1967, audiometric results were reported 
in standards set forth by the American Standards Association 
(ASA).  Those are the figures on the left and are not in 
parentheses.  Since November 1, 1967, those standards have been 
set by the International Standards Organization (ISO)-American 
National Standards Institute (ANSI).  In order to facilitate data 
comparison, the ASA standards have been converted to ISO-ANSI 
standards and are represented by the figures in parentheses.)

The evidence received since the February 1982 RO decision 
includes additional post-service private treatment records; post-
service VA treatment records; VA examination reports; and 
statements from the Veteran.  

A May 1983 lay statement from the Veteran's parents reported that 
he did not have any hearing problems while growing up or at 
school.  The Veteran's parents stated that he had problems with 
his hearing after he came out of the service.  Additional May 
1983 lay statements from two acquaintances of the Veteran 
indicated that the Veteran never had any hearing problems until 
he came home from Vietnam.  

In a December 2004 Application for Compensation and/or Pension, 
the Veteran reported that he was assigned to the 832nd Combat 
Defense Squadron at Ellsworth, Air Force Base, with the Security 
Police.  He stated that while guarding missile sites they were 
stationed underground for twelve hours at a time and were exposed 
to loud continuous noise from the electric generators which kept 
the missile at a continuous temperature.  He also stated that 
while serving at an Air Force Base in Saigon, Vietnam from July 
1965 to November 1965, his job was to guard aircraft and that he 
was exposed to loud noises from the aircraft.  The Veteran 
reported that he was assigned to the 655th Air Police Squadron at 
that time.  He further indicated that he was assigned to the 
632nd Air Police Squadron from November 1965 to July 1966 and 
that he guarded helicopters and prop driven aircraft.  The 
Veteran stated that in February 1966, he was involved in a mortar 
attack and that one of the mortars hit a bunker that he was in 
causing ringing and an inability to hear for a while.  

A March 2004 private audiological report Greenville ENT 
Associates, P.A., noted that the Veteran had noise exposure in 
the military (Vietnam).  The examiner reported hearing results 
that were indicative of a hearing loss disability in both ears 
under 38 C.F.R. § 3.385.  

A December 2004 lay statement from a fellow soldier of the 
Veteran indicated that he served with the Veteran at the Tan Son 
Nhut and Bihn Thuy Air Bases in Vietnam.  He reported that they 
worked on the flight line where jet aircraft were constantly 
taking off and landing.  The fellow soldier stated that they were 
not provided any ear protection for a year.  

In his June 2005 notice of disagreement, the Veteran reported 
that he had premature hearing damage and ringing in his ears 
because of the time he spent on the flight line in his job during 
his period of service.  He stated that he was on the flight line 
for at least a year and that he was exposed to loud jet engine 
noises and other maintenance equipment noises, such as 
generators, that were used in and around the maintenance and 
guarding of military airplanes.  

An October 2005 audiological report from the Hearing Services of 
Foothills, Ears, Nose, and Throat, noted that the Veteran had a 
history of military noise exposure.  The examiner reported 
hearing results that were indicative of a hearing loss disability 
in both ears under 38 C.F.R. § 3.385.  

The Board observes that in the evidence available at the time of 
the February 1982 RO decision, there was no evidence specifically 
indicating that the Veteran's bilateral hearing loss was 
aggravated by his period of service.  The Board notes that the 
May 1983 lay statements from the Veteran's parents, as well as 
two acquaintances, indicated that the Veteran did not have 
hearing problems until he came out of the service.  Additionally, 
the Board notes that the March 2004 audiological report from 
Greenville ENT Associates, P.A., and the October 2005 
audiological report from Hearing Services of Foothills, Ears, 
Nose, and Throat, both include notations that the Veteran had 
military noise exposure.  

Further, the Board observes that in his December 2004 Application 
for Compensation and/or Pension, as well as in his June 2005 
notice of disagreement, the Veteran specifically reported that he 
was exposed to noise exposure due to electric generators and 
aircraft on the flight line.  In his December 2004 Application 
for Compensation and/or Pension, the Veteran specifically 
reported that he was involved in a mortar attack in February 1966 
and that he suffered ringing in his ears and an inability to hear 
for a while.  The Board notes, therefore, that the Veteran is 
essentially alleging that his bilateral hearing loss worsened 
during his period of service.  The Board notes that the Veteran, 
as well as his parents and the two acquaintances, are competent 
to report as to the severity of the symptomatology associated 
with his bilateral hearing loss after he returned from his period 
of service.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  
Additionally, the Board observes that the Veteran is competent to 
report the incurrence of noise exposure and an inability to hear 
after a mortar attack, as those episodes are capable of lay 
observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  Additionally, the evidence discussed above will be 
considered credible for the purposes of determining whether new 
and material evidence has been submitted.  

The Board finds that the May 1983 lay statements; the March 2004 
audiological report from Greenville ENT Associates, P.A., and the 
October 2005 audiological report from Hearing Services of 
Foothills, Ears, Nose, and Throat; and the Veteran's statements 
pursuant to the December 2004 Application for Compensation and/or 
Pension and the June 2005 notice of disagreement, are evidence 
that is both new and material because the claim was previously 
denied, at least in part, on the basis that the Veteran's 
bilateral hearing loss was shown to have existed prior to service 
with no evidence of aggravation in service.  Therefore, the Board 
finds that such evidence is not cumulative or redundant, relates 
to an unestablished fact necessary to substantiate his claim, and 
raises a reasonable possibility of substantiating the claim.  New 
evidence is sufficient to reopen a claim if it contributes to a 
more complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it may not 
convince the Board to grant a claim.  Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

The Board concludes that evidence submitted since the February 
1982 RO decision is new and material, and thus the claim for 
service connection for bilateral hearing loss is reopened.  This 
does not mean that service connection is granted.  Rather, 
additional development of evidence will be undertaken (see the 
below remand) before the issue of service connection for 
bilateral hearing loss is addressed on a de novo basis.  Manio v. 
Derwinski, 1 Vet.App. 140 (1991).


ORDER

New and material evidence having been received, the claim for 
service connection for bilateral hearing loss, is reopened, and 
to this extent only, the benefit sought on appeal is granted.  


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

As to the Veteran's claim for service connection for bilateral 
hearing loss, he essentially contends that such condition was 
aggravated by his period of service.  

A January 1982 VA general medical examination report noted that 
the Veteran reported that he had bilateral hearing loss which was 
first found in 1965 when he was in Vietnam.  It was noted that 
the Veteran also had an equilibrium problem and tinnitus.  As to 
a diagnosis, the examiner indicated that the Veteran appeared to 
have hearing loss which could be noticed grossly.  

A post-service January 1982 VA audiological examination report 
noted that the Veteran's enlistment examination report showed 
bilateral high frequency hearing loss and that the hearing levels 
showed no significant shift compared to the 1967 separation 
examination report, except that the hearing in the Veteran's 
right ear was better at 2000 Hertz on separation.  The examiner 
stated that the current audiological examination showed some 
increase in the Veteran's hearing levels since the 1963 and 1967 
examinations.  The examiner indicated that the Veteran had 
bilateral high frequency loss, a little greater in the left ear.  
The examiner reported hearing results that were indicative of a 
hearing loss disability in both ears under 38 C.F.R. § 3.385.  

A May 1983 lay statement from the Veteran's parents reported that 
he did not have any hearing problems while growing up or at 
school.  The Veteran's parents stated that he had problems with 
his hearing after he came out of the service.  Additional May 
1983 lay statements from two acquaintances of the Veteran 
indicated that the Veteran never had any hearing problems until 
he came home from Vietnam.  

In a December 2004 Application for Compensation and/or Pension, 
the Veteran reported that he was assigned to the 832nd Combat 
Defense Squadron at Ellsworth, Air Force Base, with the Security 
Police.  He stated that while guarding missile sites they were 
stationed underground for twelve hours at a time and were exposed 
to loud continuous noise from the electric generators which kept 
the missile at a continuous temperature.  He also stated that 
while serving at an Air Force Base in Saigon, Vietnam from July 
1965 to November 1965, his job was to guard aircraft and that he 
was exposed to loud noises from the aircraft.  The Veteran 
reported that he was assigned to the 655th Air Police Squadron at 
that time.  He further indicated that he was assigned to the 
632nd Air Police Squadron from November 1965 to July 1966 and 
that he guarded helicopters and prop driven aircraft.  The 
Veteran stated that in February 1966, he was involved in a mortar 
attack and that one of the mortars hit a bunker that he was in 
causing ringing and an inability to hear for a while.  

A March 2004 private audiological report Greenville ENT 
Associates, P.A., noted that the Veteran was noise exposure in 
the military (Vietnam).  An October 2005 audiological report from 
the Hearing Services of Foothills, Ears, Nose, and Throat, noted 
that the Veteran had a history of military noise exposure.  The 
examiner reported hearing results that were also indicative of a 
hearing loss disability in both ears under 38 C.F.R. § 3.385.  

A September 2005 VA audiological examination report noted that 
the Veteran's claims file was reviewed.  The Veteran reported 
that he had hearing loss in both ears.  He stated that he was 
around a lot of aircraft noise, generators, and mortars.  He 
indicated that he worked as a mechanic and a civilian police 
officer following his period of service.  As to diagnoses, the 
examiner indicated that the pure tone audiometric test results 
revealed a mild slopping to profound sensorineural hearing loss, 
bilaterally.  The examiner reported that the Veteran had a 
significant high frequency hearing loss prior to his military 
service and that at the time of his separation from service, he 
showed no decrease in his hearing.  The examiner commented that, 
therefore, the Veteran's hearing loss would be less likely than 
not due to his military service.  

The Board observes that the VA examiner did not discuss the fact 
that the Veteran did have a slight decrease in hearing acuity in 
his left ear at 4000 Hertz at the time of the March 1967 
separation examination.  The Board also observes that although 
the VA examiner stated that the Veteran's hearing loss was not 
due to his military service, the examiner did not specifically 
address whether any current bilateral hearing loss may have been 
aggravated during the Veteran's period of service.  

The Board notes, therefore, that the Veteran has not been 
afforded a VA examination with a responsive etiological opinion 
after a review of the entire claims folder as to his claim for 
service connection for bilateral hearing loss.  Such an 
examination should be accomplished on remand.  38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As to the Veteran's claim for an increased rating for his 
residuals of cancer of the larynx, the Board notes that the 
Veteran was last afforded a VA nose, sinus, larynx, and pharynx 
examination in October 2007.  The Veteran reported that he was 
seeing a private physician, Dr. Waters.  He stated that he had 
been followed every four months and that he was presently being 
followed every six months.  The impression was status post 
carcinoma of the vocal cord with laser removal and no current 
evidence of any recurrence or other problems following the 
surgery for the carcinoma.  

The Board observes that the Veteran has not been afforded a VA 
examination as to his service-connected residuals of cancer of 
the larynx in over three years.  As such, the record raises a 
question as to the current severity of the Veteran's service-
connected residuals of cancer of the larynx.  Therefore, the 
Board finds that a current examination is necessary.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1995) (VA was required to afford 
a contemporaneous medical examination where examination report 
was approximately two years old); see also Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  

Finally, the Board notes, as discussed above, that the Veteran 
specifically reported that he had been seeing Dr. Waters for his 
service-connected residuals of cancer of the larynx at the 
October 2007 VA nose, sinus, larynx, and pharynx examination.  
The Board observes that there the most recent treatment reports 
of record from Dr. Waters are dated in July 2005.  The Board also 
observes that the most recent VA treatment reports of record are 
dated in December 2007.  As there are records that may be 
pertinent to the Veteran's claims, including possible VA 
treatment records, they should be obtained.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained if 
the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following:  

1.  After securing the necessary release, 
obtain copies of the Veteran's reported 
treatment for residuals of cancer of the 
larynx, which are not already in the claims 
folder, and dated from since July 2005, from 
Dr. Waters.  

2.  Ask the Veteran to identify all other 
medical providers who have treated him for 
bilateral hearing loss and residuals of 
cancer of the larynx since December 2007.  
After receiving this information and any 
necessary releases, contact the named medical 
providers and obtain copies of the related 
medical records which are not already in the 
claims folder.  Specifically, VA treatment 
records since December 2007 should be 
obtained.  

3.  Schedule the Veteran for a VA examination 
to determine the nature and likely etiology 
of his claimed hearing loss.  The claims 
folder must be provided to and reviewed 
by the examiner in conjunction with the 
examination.  The examiner should conduct an 
audiological evaluation, including speech 
recognition testing, to determine whether the 
Veteran currently experiences bilateral 
hearing loss.  If current hearing loss is 
identified, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that any current hearing loss 
was incurred in service, or is the result of 
exposure to acoustic trauma during the 
Veteran's period of service.  If the examiner 
finds that any diagnosed hearing loss existed 
prior to the Veteran's period of service, the 
examiner should comment on whether any such 
pre-service condition was permanently 
worsened by service.  See also Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) (holding 
that an examination was inadequate where the 
examiner did not comment on the Veteran's 
report of in-service injury and relied on the 
absence of evidence in the Veteran's service 
medical records to provide a negative 
opinion).

4.  Have the Veteran undergo a VA 
examination to determine the severity of 
his service-connected residuals of cancer 
of the larynx.  The claims folder must be 
provided to and reviewed by the 
examiner in conjunction with the 
examination.  All indicated tests should 
be conducted and all signs and symptoms of 
the service-connected residuals of cancer 
of the larynx should be reported in detail 
(including all information for rating this 
disability under Diagnostic Codes 6516 and 
6819).  

5.  Thereafter, readjudicate the Veteran's 
claim for entitlement to service connection 
for bilateral hearing loss and his claim for 
entitlement to an increase in a 10 percent 
rating for residuals of cancer of the larynx.  
If any benefit sought remains denied, issue a 
supplemental statement of the case to the 
Veteran and his representative, and provide 
an opportunity to respond before the case is 
returned to the Board.  

The purposes of this remand are to ensure notice is complete, and 
to assist the appellant with the development of his claims.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.  



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


